Citation Nr: 0817395	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-21 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
allergic rhinitis disability.

(Consideration of the merits of the claim of entitlement to 
an increased rating for the rhinitis disability is addressed 
in a separate Board of Veterans Appeals decision issued this 
same date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1976 to 
February 1986.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision issued by Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri that, in part, 
denied the appellant's claim for an increased evaluation for 
his allergic rhinitis disability.

In November 2004, a videoconference hearing was conducted 
between the Board in Washington, DC and the RO before an 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  The case was then remanded for additional 
development in February 2005, and March 2006; the case has 
now been returned to the Board for appellate review.

The Acting Veterans Law Judge who conducted the November 2004 
hearing is no longer employed at the Board.  In September 
2007, the Board sent a letter to the appellant to notify him 
of this and of his right to another Board hearing pursuant to 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  In October 2007, 
the appellant responded and stated that he did not want to 
have another hearing.  There being no outstanding hearing 
request, the case is ready for appellate review.

After the Supplemental Statement of the Case (SSOC) was 
issued in April 2007, the appellant submitted additional 
evidence concerning his claim; this evidence consisted of 
copies of private medical treatment records.  The appellant's 
representative, in the August 2007 informal hearing 
presentation, submitted a written waiver of review of that 
evidence by the agency of original jurisdiction and therefore 
referral to the RO of evidence received directly by the Board 
is not required.  38 C.F.R. § 20.1304.
FINDINGS OF FACT

1.  The appellant does have nasal polyps.

2.  The allergic rhinitis disability is not so unusual as to 
render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but not more, 
for the allergic rhinitis disability were met as of September 
29, 2005, but not before that date.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, 
Diagnostic Code 6522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in April 2006, and June 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In this case, the appellant was provided with notice that 
addressed a number of the notice elements in the April 2006, 
June 2006, and January 2007 VA letters.  These letters 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, Social Security 
determinations, and any other evidence showing an increase in 
the disability or the impact of the disability on employment.  
Vazquez-Flores, 22 Vet. App. 37 (2008).  This sort of 
information was conveyed to the appellant in the 
aforementioned VA letters.  However, this was after the 
initial determination by the AOJ.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board acknowledges that the VCAA letters 
sent to the appellant do not satisfy all the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome.  For the 
reasons discussed below, the error did not affect the 
essential fairness of the adjudication.  

The Board finds that any notice error(s), such as the 
provision of notice for the increased rating claim after the 
initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish an 
increased rating from the various notice letters sent to him 
by the RO and from the May 2004 SOC and the July 2005 and 
April 2007 Supplemental Statements of the Case (SSOC).  In 
particular, the April 2003 letter informed the appellant of 
the need to submit evidence that his disability had increased 
in severity.  In the April and June 2006 letters; the 
appellant was told that he should submit medical evidence; 
that he could submit statements from individuals who could 
describe the manner in which the disability had become worse; 
that he should inform the RO about treatment at VA 
facilities; that he could submit his own statement about his 
condition; and that he should submit all pertinent evidence 
in his possession.  The appellant was informed of the 
Diagnostic Code requirements for an increased rating in the 
rating decision, the SOC and the SSOCs.  The April 2006 and 
June 2006 VA letters informed the appellant that ratings from 
zero to 100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.  

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his increased rating claim and given 
ample time to respond.  The information submitted by the 
appellant and the testimony provided by the appellant 
exemplifies the appellant's knowledge of what he had to 
demonstrate in order to acquire an increased rating for his 
allergic rhinitis disability.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the notice error(s) did not 
affect the essential fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA medical records have been 
associated with the claims file.  The appellant was afforded 
two VA examinations and a Board videoconference hearing.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  The appellant was 
provided with notice as to the medical evidence needed for an 
increased evaluation, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The appellant testified at his November 2004 Board hearing 
that his rhinitis disability had gotten progressively worse.  
He stated that his doctor wanted him to be scanned in order 
to detect the presence of polyps.  He reported that surgery 
had been recommended, that he had nasal blockage, drainage, 
nosebleeds and severe congestion.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant filed a claim for an increased rating for his 
service-connected allergic rhinitis in April 2003.  In May 
2003, he was afforded a VA examination; the examiner reviewed 
the appellant's records.  After examining the appellant, the 
examiner stated that there was no evidence of polyps.  
Subsequently, a July 2003 rating decision continued the 
appellant's 10 percent evaluation for the rhinitis 
disability.

In March 2007, the appellant underwent another VA 
examination; the examiner reviewed the claims file, but noted 
that the record from the appellant's private treatment in 
August 2005 had not been included in the claims file.  Upon 
examining the appellant, the VA physician did not see 
evidence of nasal polyps.  The examiner found the appellant's 
nasal passages to be roughly 80-90 percent open.  

The evidence of record includes a November 2004 private 
medical report in which the appellant's treating physician 
stated "No polyps noted."  Furthermore, a September 20, 2005 
Barnes Jewish Hospital medical note states "no polyps."  
However, later in September 2005, a CT scan revealed the 
presence of a mucous retention cyst or polyp.  A September 
29, 2005 treatment note referring to the findings in that 
report was received by the RO on the same day.

The appellant's allergic rhinitis disability has been 
evaluated by the RO under Diagnostic Code 6522.  Pursuant to 
that code, a 10 percent evaluation is assigned for allergic 
or vasomotor rhinitis without polyps, but with greater than 
50-percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  A 30 percent evaluation is 
assigned for allergic rhinitis with polyps.  Thirty percent 
is the highest rating available under this code.  38 C.F.R. 
§ 4.79, Diagnostic Code 6522.  

As demonstrated by the August 2005 CT scan, there is current 
evidence of polyps in the appellant's nose.  Therefore, at 
his current level of symptomatology, the appellant more 
closely approximates the findings required for a 30 percent 
evaluation.  Again, this is the maximum schedular evaluation 
available for allergic rhinitis.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
allergic rhinitis may be granted when it is demonstrated that 
the particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

There is no evidence that the appellant's service-connected 
allergic rhinitis disability has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate.  As discussed above, the 30 percent 
rating assigned in the decision above is the maximum 
available for allergic rhinitis.  The Board further finds 
that no evidence has been presented suggesting an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for his service-connected 
allergic rhinitis disability and he has not demonstrated 
marked interference with employment due to his rhinitis.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected disability at issue that are 
not contemplated by the rating criteria.  Consequently, the 
Board concludes that referral of this case for consideration 
of the assignment of extraschedular ratings is not warranted.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  (When evaluating an 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for the appellant's 
allergic rhinitis at issue in this case.  The Board has found 
variation in the appellant's symptomatology or clinical 
findings that would warrant the assignment of a staged rating 
in this case.  In particular, there was no clinical evidence 
of the existence of polyps until the September 2005 CT scan 
was conducted.  Therefore, the 30 percent evaluation is 
warranted from September 29, 2005, the date VA received a 
copy of a medical record that cited to the findings in the 
September 2005 CT scan report.


ORDER

Entitlement to an evaluation of 30 percent, but no more, for 
the appellant's allergic rhinitis disability is granted, 
effective September 29, 2005, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


